DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In the next communication, please update the CROSS-REFERENCE TO RELATED APPLICATIONS to include the updated now U.S. Patent No. 10,967,871.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,967,871. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed the same subject matter, see below.


Instant Application 17/195,493
U.S. Patent No. 10,967,871
1. A computer-implemented method for modifying functionality associated with a vehicle via at least one driver assistance application, the method comprising:
computing a first characterization of a driver based on at least one physiological attribute of the driver that has been measured while the driver is operating the vehicle;
using a confidence level model to estimate a first confidence level of the driver based on
the first characterization; and
modifying at least one functionality associated with the vehicle based on the first confidence level.
1. A computer-implemented method for modifying functionality associated with a vehicle via at least one driver assistance application, the method comprising:
computing a first characterization of a driver based on at least one physiological attribute of the driver that has been measured while the driver is operating the vehicle;
using a confidence level model to estimate a first confidence level associated with the
driver based on the first characterization; and causing one or more operations to be performed that are based on the first confidence level and modify at least one vehicle functionality.
11. One or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to modify functionality
associated with a vehicle via at least one driver assistance application by performing the steps of:
while a driver is operating the vehicle, computing a first characterization of the driver based on at least one physiological attribute of the driver;
using a confidence level model to estimate a first confidence level of the driver based on
the first characterization; and
modifying at least one functionality associated with the vehicle based on the first confidence level.
11. One or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to modify functionality
associated with a vehicle via at least one driver assistance application by performing the steps of: 
while a driver is operating the vehicle, computing a first characterization of the driver based on at least one physiological attribute of the driver;
using a confidence level model to estimate a first confidence level associated with the driver based on the first characterization; and
causing one or more operations to be performed that are based on the first confidence level and modify at least one vehicle functionality.
20. A system, comprising:
one or more memories storing instructions; and
one or more processors coupled to the one or more memories that, when executing the instructions, perform the steps of:
computing a first characterization of a driver based on at least one physiological
attribute of the driver that has been measured while the driver is operating
a vehicle; using a confidence level model to estimate a first confidence level of the driver based on the first characterization; and
modifying at least one vehicle functionality based on the first confidence level.
20. A system, comprising:
one or more memories storing instructions; and
one or more processors coupled to the one or more memories that, when executing the instructions, perform the steps of:
computing a first characterization of a driver based on at least one physiological
attribute of the driver that has been measured while the driver is operating
a vehicle, using a confidence level model to estimate a first confidence level associated with the driver based on the first characterization, and
causing one or more driver assistance applications to perform one or more
operations that are based on the first confidence level and modify at least
one vehicle functionality.


	Independent claims 2-10 and 12-19 are rejected over independent claims 2-10 and 12-19 of the Patent reference for incorporating the same subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Stent (US 2021/0300428) discloses a driver dazzle mitigation system.
-Yamaoka et al. (US 2021/0245769) discloses a driver assistance system.
-Hoye (US 2018/0032072) discloses a system for determining driver engagement with autonomous vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        8/26/22